Citation Nr: 0401323	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral plantar 
fasciitis with posterior tendon dysfunction; pes planus; 
third metatarsophalangeal joint synovitis of the right foot; 
and heel spur of the left foot, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to May 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for bilateral plantar fasciitis.  

The record reflects the fact that the statement of the case 
dated in May 2002 addressed the issue of entitlement to 
service connection for gastritis/acid reflux, and that the 
veteran's substantive appeal was received the following 
month.  However, by rating action dated in January 2003, the 
RO granted service connection for gastroesophageal reflux 
disease.  Since this represented a complete grant of the 
benefit sought on appeal, this decision is limited to the 
issued set forth on the preceding page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in a VA letter issued in April 2001, the 
veteran was apprised of the evidence needed to establish his 
claim for service connection.  There is no evidence of record 
in this case that the appellant has been apprised of the 
evidence needed to substantiate the claim for a higher rating 
for his service-connected bilateral plantar fasciitis, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  As 
such, further action in this case is necessary for compliance 
with the VCAA notice and duty to assist provisions.

The veteran asserts that a higher rating is warranted for his 
service-connected bilateral plantar fasciitis.  The evidence 
shows that the veteran's pes planus was characterized as 
severe when he was examined by the VA in June 2002.  Few 
findings were recorded concerning his feet.  In addition, the 
Board points out that VA outpatient treatment records reveal 
that the veteran's complaints concerning his plantar 
fasciitis were worsening in duration and intensity.  The 
veteran has not been afforded a VA examination for his feet 
since his discharge from service.  The United States Court of 
Appeals for Veterans Claims has also held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2003), a 
VA examination will be authorized where there is a 
possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his service-connected bilateral foot 
disability since July 1999.  After 
securing any necessary authorizations for 
release of any pertinent information, the 
RO should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a podiatrist to 
determine the nature and extent of his 
service-connected bilateral foot 
disability. The examiner should comment 
on any functional impairment due to pain 
and the pathology associated with pain 
should be described.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




